Citation Nr: 0522659	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable disability rating for 
the service-connected asbestos-related pleural disease.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959, and from January 1964 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision in which the 
RO granted service connection for asbestos-related pleural 
disease and assigned a non compensable evaluation, effective 
February 6, 1998.  In that decision, the RO also denied 
service connection for emphysema.  

In September 2000, the Board remanded these claims for 
additional evidentiary development.  

In a March 2003 decision, the Board denied the veteran's 
claim of service connection for emphysema.  Thus, the 
veteran's appeal as to that issue was resolved.  

In March 2003, the Board also remanded the claim of 
entitlement to a compensable rating for the service-connected 
asbestos-related pleural disease for additional development.  



FINDING OF FACT

The veteran's service-connected asbestos-related pleural 
disease has been shown to be asymptomatic; and not manifested 
by Forced Vital Capacity (FVC) of 80 percent or less of 
predicted, or by DLCO (SB)) 80 percent or less of predicted.  





CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected asbestos-related pleural 
disease are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6833 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in June 2003 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter 
provided to the veteran prior to the most recent transfer of 
his case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

In this regard, the Board notes that the RO has obtained the 
veteran's VA treatment records, and arranged for him to 
undergo a VA examination in September 2003 to determine the 
severity of the service-connected disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  


Factual Background

The record reflects that the veteran worked as a pipe fitter 
while serving on active duty in the U.S. Navy.  

In February 1998, the RO received the veteran's formal 
application for service connection for the residuals of 
asbestos exposure.  Specifically, he asserted that he now had 
pleural disease and emphysema as a result of that exposure.  

In support of his claim, the veteran submitted the report of 
a medical examination conducted in May 1987 for the specific 
purpose of looking for asbestos-related side-effects.  In 
that report, it was noted that chest x-rays had revealed 
emphysema, which was found to be unrelated to his history of 
asbestos exposure.  

The veteran also submitted a January 1997 report of chest x-
rays, which revealed the presence of pleural thickening 
bilaterally.  The examiner noted that this finding was 
indicative of asbestos exposure.  

The veteran also submitted a June 1997 letter from a private 
physician in which it was noted that chest x-rays had 
revealed evidence of pleural thickening that was felt to be 
related to asbestos exposure.    

It was further noted that there was no evidence of 
parenchymal disease.  The physician explained that this meant 
that the pleural thickening was indicative of asbestos 
exposure, but that he did not actually have asbestosis.  

The physician also indicated that pulmonary function testing 
revealed a very slight obstructive pattern, which was related 
to the veteran's history of smoking.  

In the September 1998 rating decision, the RO granted service 
connection for asbestos-related pleural disease and assigned 
a non compensable evaluation, effective February 6, 1998.  
The RO also denied service connection for emphysema.  

Records received from the Social Security Administration show 
that the veteran underwent an examination by a private 
physician in March 1999.  In the report of this examination, 
the examiner noted that the veteran had a history of 
emphysema, but no history of chronic bronchitis or asthma.  

It was also noted that he had a history of asbestos exposure 
with x-ray evidence of such exposure.  Pulmonary function 
tests were performed, which revealed an FVC of 118 percent 
predicted.  

The examiner noted a finding of normal spirometry readings.  
The physician noted diagnoses of emphysema and pleural 
thickening due to x-ray evidence of asbestos exposure.  

VA outpatient treatment records reveal that, in March 1999, 
the veteran complained of shortness of breath.  He also 
complained of some light chest pain when he did heavy work.  
Respiratory and cardiovascular examination was normal.  The 
examiner noted an assessment of rule out asbestos-related 
respiratory disease.  

A report of pulmonary function testing performed in March 
1999 reveals that FVC was found to be 106 percent of 
predicted.  

Subsequent VA outpatient treatment records reflect continued 
complaints of shortness of breath.  A VA clinical record 
dated in August 1999 contains a finding that pulmonary 
function testing had last been performed in March, and that 
spirometry was within normal limits at that time.  The 
examiner noted a diagnosis of rule out asbestosis pulmonary 
disease.  

In a November 2000 VA outpatient record, it was noted that 
the veteran had experienced increasing shortness of breath 
with exertion.  Pulmonary function tests were performed, 
which showed FVC of 83 percent of predicted.  The examiner 
noted a diagnosis of mild emphysema secondary to long-
standing smoking.  

In a December 2000 VA outpatient record, it was noted that 
respiratory examination revealed diminished breath sounds.  
The examiner noted an assessment of respiratory 
disease/asbestosis, service connection.  It was also noted 
that pulmonary function tests had been performed in March 
1999, but that the results were not available for review.  

A VA outpatient record dated in February 2001 reflects that 
the veteran underwent a cardiopulmonary evaluation.  The 
examination was found to be normal, and pulmonary function 
testing reportedly revealed normal spirometry and diffusing 
capacity.  Body plethysmography showed normal lung volumes 
except for a borderline increase in residual volume and 
airway resistance.  

However, the specific airway conductance was found to be 
normal.  The examiner concluded that there was no evidence of 
cardiopulmonary disability.  

In April 2001, the veteran underwent a VA respiratory 
examination.  The veteran reported that he was not aware of 
any lung problem until 1997 when he was told that chest x-
rays had revealed some pleural thickening.  He reported that 
he had recently had three or four x-rays performed by a 
private physician in Rochester, and was very upset because he 
had been told that they were negative.  

The veteran indicated that he now experienced shortness of 
breath and difficulty breathing, but denied having a cough.  
The examiner noted that pulmonary function tests were 
conducted in February 2001, and that they had been found to 
be normal.  

The examiner further noted that there was ample evidence in 
the claims folder of pleural thickening, but no evidence of 
parenchymal disease, and that a CT scan would be performed to 
check for that.  The examiner also indicated that the x-ray 
and pulmonary function studies performed on that day did not 
substantiate any degree of disabling emphysema.  

In an addendum to this report, the examiner indicated that a 
CT scan had revealed multiple bilateral pleural plaques with 
come calcific foci.  The examiner also indicated that 
pulmonary function tests were normal, and that an EKG had 
revealed marked sinus bradycardia.  

The examiner noted a diagnosis of asbestosis, but indicated 
that these studies had revealed no evidence of emphysema.  

The RO subsequently issued a letter to the veteran in August 
2001 requesting that he provide authorization to obtain the 
reports of the three or four x-ray studies that he had 
referred to during his April 2001 VA examination.    

The veteran responded to this letter by submitting a report 
of pulmonary function tests performed in June 2001.  However, 
he did not submit authorization to obtain the x-rays studies 
he had reported during his VA examination.  

The June 2001 report showed an FVC of 101 percent of 
predicted, and DLCO of 107 percent of predicted.  

In a VA outpatient treatment record dated in June 2002, it 
was noted that the veteran had recently undergone an 
echocardiogram.  The examiner noted a diagnosis of pulmonary 
hypertension with an estimated ejection fraction of 50 
percent.  

In the March 2003 decision, the Board denied the veteran's 
claim of service connection for emphysema.  The Board 
essentially concluded that the veteran's emphysema was not 
shown to be due to any event in service, or to have been 
caused or aggravated by a service-connected disability.  

The Board also remanded the claim for an increased rating for 
asbestos-related pleural disease for additional evidentiary 
development.  

Thereafter, in September 2003, the veteran underwent a VA 
respiratory examination to identify all manifestations of his 
service-connected asbestos-related pleural disease.  

An examination of the chest and lungs was found to be normal.  
Pulmonary function studies were obtained, which were found to 
be normal.  The examiner also noted that chest x-rays were 
obtained, and that he had reviewed the April 2001 CT scan.  

The examiner concluded that the majority of the veteran's 
symptoms were due to chronic obstructive pulmonary disease 
(COPD) and emphysema.  The examiner explained that x-rays had 
revealed pleural plaques, which was indicative of asbestos 
exposure, but that none of the veteran's tests had revealed 
pleural fibrosis, which would have been indicative of active 
disease/asbestosis.  The examiner noted diagnoses of COPD and 
asbestos exposure.  

In an addendum to this report, the examiner also concluded 
that the veteran's pulmonary hypertension was not secondary 
to his service-connected disability.  The examiner believed 
this finding to be consistent with the lack of any evidence 
of active disease resulting from his history of asbestos 
exposure.  


Analysis

The veteran is seeking a compensable evaluation for the 
service-connected asbestos-related pleural disease.  He 
essentially contends that the manifestations of his 
disability are more severe than is contemplated by the zero 
percent rating currently assigned.  

As noted in the Introduction, the Board denied the veteran's 
claim of entitlement to emphysema in the March 2003 decision.  
This claim was denied on both a direct basis and as secondary 
to the service-connected asbestos-related pleural disease.  

Thus, the issue of whether the veteran's emphysema is 
secondary to the service-connected disability has been 
resolved in a final Board decision, and will not be discussed 
herein.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The veteran's service-connected disability has been rated by 
the RO as zero percent disabling under the criteria of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6833, which pertains to 
asbestosis.  Under that code, a 10 percent disability rating 
is warranted for asbestosis for Forced Vital Capacity (FVC) 
in 1 second of 75 to 80 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  

A 30 percent rating is warranted for FVC of 65 to 74 percent, 
or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation requires FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  

A 100 percent evaluation requires demonstrated evidence of an 
FVC of less than 50 percent of predicted value, or; DLCO (SB) 
of less than 40 percent of predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiac or respiratory limitation, or; cor pulmonale (right 
heart failure) or pulmonary hypertension, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

In essence, the Board finds that the veteran's service-
connected asbestos-related pleural disease has been shown to 
be essentially asymptomatic.  

In this regard, the Board notes that repeated pulmonary 
function testing has failed to establish that the veteran's 
disability is manifested by FVC of 80 percent or less of 
predicted, or by DLCO (SB) of 80 percent or less of 
predicted, so as to warrant a compensable evaluation under DC 
6388.  

For example, the Board notes that pulmonary function testing 
performed by a private physician in March 1999 revealed that 
FVC was 118 percent of predicted.  Similarly, pulmonary 
function testing performed by VA in March 1999 revealed that 
FVC was 106 percent of predicted.  A VA physician who 
subsequently reviewed the results of this test in August 1999 
concluded that spirometry was within normal limits.  

Thereafter, in November 2000, additional pulmonary function 
testing was conducted, which revealed an FVC of 83 percent of 
predicted.  A subsequent February 2001 VA outpatient note 
reveals that pulmonary function tests performed at that time 
showed normal spirometry and normal diffusing capacity.  At 
that time, FVC was 108 percent of predicted, and DLCO was 87 
percent of predicted.  

During the VA respiratory examination conducted in April 
2001, the veteran underwent additional pulmonary function 
testing, which showed an FVC of 106 percent of predicted.  
The next pulmonary function tests were performed in June 
2001, and revealed that FVC was 101 percent of predicted, and 
that DLCO was 107 percent of predicted.  

The final pulmonary function tests of record were obtained 
during his September 2003 VA examination, and the examining 
physician explained in his report that the results of these 
tests were again within normal limits.  

The Board recognizes that a private physician noted in the 
June 1997 letter that pulmonary function testing had revealed 
a very slight obstructive pattern.  However, the examiner did 
not provide the specific results of that testing so as to 
allow the Board to apply those results to the criteria of DC 
6833.  

Furthermore, even if those numbers had been provided, the 
physician specifically determined that the obstructive 
pattern was the result of the veteran's emphysema, and not 
the service-connected pleural disease.  

In fact, the physician explained that while there was x-ray 
evidence of pleural thickening, which was suggestive of 
asbestos exposure, there was no evidence of parenchymal 
disease.  For this reason, the physician found that the 
veteran did not have asbestosis.  

The Board believes this conclusion to be consistent with the 
findings of the VA physician who examined the veteran in 
September 2003.  That examiner concluded that the majority of 
the veteran's symptoms, such as shortness of breath, were due 
to COPD and emphysema, and not related to asbestos exposure.  

The examiner explained that x-rays had revealed pleural 
plaques, which were indicative of asbestos exposure, but that 
none of the veteran's tests had revealed pleural fibrosis, 
which would have been indicative of active asbestosis.  

The Board has considered the addendum of the April 2001 VA 
examiner who reviewed the results of a CT scan obtained at 
that time, and concluded that there was evidence of 
asbestosis.  However, pulmonary function tests conducted at 
that time were found to be essentially normal.  

Furthermore, that same CT scan was also reviewed by the 
September 2003 VA examiner, who found no evidence of active 
disease.  The Board finds the September 2003 VA examiner's 
conclusions to be more consistent with the other medical 
evidence of record, which shows that numerous physicians have 
found evidence of asbestos exposure in the form of pleural 
thickening and pleural plaques, but no evidence of active 
asbestosis.  

In short, the Board concludes that the service-connected 
asbestos-related pleural disease has been shown to be 
essentially asymptomatic.  Furthermore, even if the veteran's 
subjective respiratory complaints, such as shortness of 
breath, were attributed to his service-connected disability, 
repeated pulmonary function testing has failed to establish 
an FVC of 80 percent or less of predicted, or DLCO (SB) of 80 
percent or less of predicted, so as to warrant a compensable 
evaluation under DC 6388.  

The Board has considered the fact that several VA outpatient 
treatment records reflect a diagnosis of pulmonary 
hypertension.  However, the Board notes that the September 
2003 VA examiner specifically concluded that the veteran's 
pulmonary hypertension did not develop secondary to his 
service-connected disability.  

The VA examiner based this finding on a physical examination 
and a review of the veteran's documented medical history, 
including the results of the numerous pulmonary function 
studies and chest x-rays obtained since 1999.  

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has pulmonary hypertension that is related to the 
service-connected disability.  Consequently, the Board 
further finds that an increased disability rating is not 
warranted under DC 6833 based on the diagnosis of pulmonary 
hypertension.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting a compensable rating under DC 
6833 for the service-connected asbestos-related pleural 
disease.  

The Board has considered whether the veteran may be entitled 
to "staged" ratings for his service-connected disability as 
prescribed by the Court in Fenderson.  

However, the Board has reviewed the record in detail, and 
cannot identify any period during the pendency of this appeal 
in which a compensable evaluation could be warranted for the 
service-connected the service-connected asbestos-related 
pleural disease.  

Thus, the Board finds that a compensable evaluation is not 
warranted at any time during the pendency of this appeal for 
the service-connected asbestos-related pleural disease.  



ORDER

An initial compensable rating for the service-connected 
asbestos-related pleural disease is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


